Case 18-71767-pmb   Doc 41   Filed 05/09/19 Entered 05/09/19 09:28:18   Desc Main
                             Document     Page 1 of 1


                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN RE:                                     )      CHAPTER 7
                                           )
MICHAEL J. BLYDENSTEIN,                    )      CASE NO. 18-71767-PMB
                                           )
            DEBTOR.                        )


                         NOTICE OF APPEARANCE


      Comes now R. Jeneane Treace and enters her appearance as attorney for

Nancy J. Gargula, United States Trustee for Region 21.


                                     NANCY J. GARGULA
                                     UNITED STATES TRUSTEE, REGION 21

                                     s/ Jeneane Treace
                                     R. Jeneane Treace
                                     Trial Attorney
                                     Georgia Bar No. 716620
                                     United States Department of Justice
                                     Office of the United States Trustee
                                     362 Richard Russell Building
                                     75 Ted Turner Drive, S.W.
                                     Atlanta, Georgia 30303
                                     Tel: (404) 331-4437
                                     Email: jeneane.treace@usdoj.gov
